[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO DISMISS
Plaintiff The Careplex Group, Inc. appeals a decision of the defendant department of social services declining to issue a declaratory ruling that the plaintiff had requested. The department acted pursuant to General Statutes § 4-176. The plaintiff appeals pursuant to § 4-183. Before the court is the defendants' motion to dismiss.
The decision in question reads, in pertinent part, "the Department of Social Services has decided not to issue a declaratory ruling." The department then states as the reason for its decision that it has already issued a final decision in another proceeding on the same issues raised by the plaintiff's request for a declaratory ruling.
The plaintiff argues, in effect, that the reason given by the department for declining to issue a ruling is itself a declaratory ruling. The court disagrees. The department's action CT Page 4424 was exactly in conformity with General Statutes § 4-176
(e)(5), which permits an agency to "decide not to issue a declaratory ruling, stating the reasons for its action."
The decision not to issue a declaratory ruling is  not a "final decision" within the meaning of §§ 4-166 and 4-183. Accordingly, the plaintiff has no right to appeal that decision.
The appeal is dismissed.
MALONEY, J.